Citation Nr: 0535082	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-concussion 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1968 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in January 2005 
and was remanded for further development.  At the time of the 
prior remand, the veteran's post-concussion syndrome was 
rated as noncompensable.  

Following the requested development, the Cleveland, Ohio RO, 
issued an August 2005 rating decision that increased the 
disability rating to 10 percent.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case these requirements have been 
met.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.


FINDING OF FACT

The veteran's post-concussion syndrome is manifested by 
migraines which are prostrating, occur up to four times per 
week, and cause severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for post-
concussion syndrome with migraine headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.7, 
4.20, 4.21, 4.124a, Diagnostic Code 8045, 8100, 4.130, 
Diagnostic Code 9304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The discussions in the July 2002 and August 2005 rating 
determinations, the December 2002 statement of the case, the 
August 2005 supplemental statement of the case, and the March 
2005 VCAA letter, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statement of the case and in the VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

The July 2002 rating determination came before notification 
of the veteran's rights under the VCAA.  VCAA notice should 
be provided prior to the initial denial.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Delayed notice, however, 
is generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Any defect with respect 
to the timing of the VCAA notice in this case was harmless.  
The veteran had the opportunity to have his claim adjudicated 
after receiving the VCAA notice and having the opportunity to 
submit additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  All pertinent service medical, VA, and private 
treatment records have also been obtained.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
38 C.F.R. § 4.124a, Code 8100. 

A review of the record reveals that the RO granted service 
connection for a history of post-concussion syndrome in a 
June 1970 rating determination and assigned a noncompensable 
disability evaluation.  

In February 2001, the veteran requested an increased 
evaluation.  

There is no current evidence that the post-concussion 
syndrome is manifested by hemiplegia, epileptiform seizures, 
facial nerve paralysis, or other than subjective symptoms.  
There has also been no evidence of multi-infarct dementia due 
to the head trauma.  The Board finds, therefore, no basis for 
an evaluation in excess of 10 percent under Diagnostic Codes 
8045 and 9304.  

However, on the most recent VA examination in August 2005, 
the examiner found it at least as likely as not that the 
veteran had migraines related to the post-concussion 
syndrome.  Evaluation under Diagnostic Code 8100, which 
concerns migraines, is appropriate.  

Both the July and August 2005 VA examiners indicated that 
they had completely reviewed the veteran's claims file.  The 
July 2005 VA examiner, following a comprehensive examination, 
concluded that the veteran was suffering from migraine 
headaches with visual aura and dizziness which were 
prostrating.  The veteran indicated that these attacks were 
occurring three to four times per week and were lasting up to 
30 minutes.  He noted that the attacks were prostrating and 
lasted a total of 50 to 55 minutes.  The August 2005 VA 
examiner indicated that the veteran's headaches were 
prostrating and that they occurred several times per week. 

This level of symptomatology corresponds to the criteria for 
a 50 percent rating under DC 8100, given the frequency of 
these headaches, the severity and duration of them, and the 
impact they have on his industrial ability.  The veteran is 
currently receiving Social Security benefits with one of the 
primary diagnoses being headaches.  This is the maximum 
schedular rating for migraines, and as just discussed there 
is no showing of a disability that could be evaluated under 
other diagnostic codes.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The veteran has not been recently hospitalized for his post-
concussion syndrome.  Inasmuch as the veteran is not 
currently employed, the disability does not cause marked 
interference with any current employment.  His inferred claim 
for TDIU has been referred to the RO.  The Board concludes 
that referral for consideration of an extraschedular rating 
is not warranted.


ORDER

A 50 percent evaluation for post-concussion syndrome with 
migraine headaches is granted, subject to regulations 
governing monetary benefits.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


